DETAILED ACTION
This is on the merits of Application No. 17/250045, filed on 11/12/2020. Claims 17-32 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/25/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the slippage level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2007/0221427 to Cimatti et al.
Cimatti discloses:
(Claim 17) A driveline for a vehicle (Figs. 1-2), comprising: a prime mover (4) including an output (5); a transmission (16) having an input connected to the output of the prime mover and an output; a clutch (17) having an input connected to the output of the transmission and an output (18) connectable to a load (19); a main controller (23); and a clutch controller (22) so associated to the main controller as to receive a torque allowed to pass value (adjustable between a minimum value of zero and a maximum value) and a clutch engagement rate therefrom; the clutch controller being so connected to the clutch as to control the clutch to reach the torque allowed to pass value at the clutch engagement rate.
(Claim 18) wherein the clutch controller and the main controller are integral (Par. [0021], integral with each other).
(Claim 19) further comprising: an arrangement (Fig. 3 26) quantifying the slippage level (E) between the input and the output of the clutch, wherein the main controller receives slippage level data from the slippage level quantifying arrangement and calculates a 
(Claim 20) wherein the slippage quantifying arrangement includes first and second speed sensors (24, 25) respectively measuring the rotational speed of the input and of the output of the clutch; the first and second speed sensors supplying speed data to a slip quantifier so configured as to quantify the slippage level and to supply the slippage level data to the main controller (See Fig. 3).
(Claim 21) wherein the slip quantifier, the main controller and the clutch controller are integral (Fig. 3m all integral with the main controller).
(Claim 23) further comprising: a further arrangement quantifying the rotational speed at the output of the clutch, wherein the main controller calculates a clutch engagement rate as a function of the rotational speed at the output of the clutch (See Fig. 3, par. [0021], rotation speed at the output is used to calculate clutch engagement).
(Claim 25) wherein the further arrangement includes a speed sensor (24, 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cimatti.
Cimatti discloses:
The limitations of claims 19 and 23.
Cimatti does not explicitly disclose:
(Claim 22) wherein the main controller uses the following function to calculate the clutch engagement rate: Rates=G2*Se2 where Rates is the clutch engagement rate (in Nm per second) with respect to the slippage level of the clutch; G2 is a gain factor; S is the slippage level of the clutch (in %); and e2 is exponent factor.
(Claim 24) wherein the main controller uses the following function to calculate the clutch engagement rate: Ratev=G1*(Vref/V)e1 where: Ratev is the clutch engagement rate with respect to the output speed of the clutch; Vref is a reference rotational speed value at the output of the clutch; V is an absolute value of the rotational speed at the output of the clutch; e1 is an exponent factor; and G1 is a gain factor.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Cimatti to calculate the rates using these functions as an obvious design choice. The selection of various different mathematical functions to calculate the clutch engagement rate is merely a design choice, available to anyone skilled in the art of vehicle powertrain systems.

Allowable Subject Matter
Claims 26-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 26. Particularly, calculating two different engagement rate functions and using the lowest clutch engagement rate. Such a modification to Cimatti would not be obvious without improper hindsight reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659